Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA - : CRIMINAL NO. 20-143
v. : DATE FILED
JEREL ANDRE WILLIAMS : VIOLATIONS:

18 U.S.C. §§ 1341 (mail fraud — 8 counts)

18 U.S.C. §§ 1341, 3559(g) (mail fraud

— 1 count)

26 U.S.C. § 7206(1) (filing a false tax return —
2 counts)

Notice of Forfeiture

SUPERSEDING
INDICTMENT

COUNTS ONE THROUGH EIGHT

THE GRAND JURY CHARGES THAT:

At all times relevant to this Superseding Indictment:

l. Cisco Systems, Inc. (“Cisco”) was a corporation based in San Jose,
California specializing in providing internet networking hardware and software for business,
government, and individuals. Cisco’s core development areas were in switching and routing,
which enabled Cisco customers to communicate through the use of the World Wide Web.

2. Cisco manufactured, sold, and supported computer networking equipment
on a global scale. Cisco supported its products through two means: (a) a Limited Lifetime
Hardware Warranty Program and Enhanced Limited Lifetime Warranty Program offered with

Cisco hardware and software (hereinafter a “Cisco Warranty’’); and (b) a more comprehensive
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 2 of 12

suite of support offered to customers for a fee (called and referred to by Cisco as “SMARTnet”
Service).

3. The Cisco Warranty and SMARTnet Service were not transferrable. That
meant that any purchase of used or secondary-market Cisco equipment was not covered by the
Cisco Warranty or SMARTnet Service even if it was purchased through a Cisco channel partner
or distributor. Before used or secondary-market equipment could be placed under a new support
contract, the requester was required to show proof of a valid software license or pay relicensing
fees and must have had the equipment inspected to confirm that it was in proper working order
and had been maintained appropriately.

4, When a customer needed technical assistance on a device that was under
Warranty or SMARTnet service, the customer could open a Cisco service request (“SR”) and
report its problem to Cisco in one of the following ways: by telephone, email, or through Cisco’s
website (www.cisco.com).

Di Cisco maintained Technical Assistance Centers (“TAC”) worldwide to
process these requests for service. All requests for service generated an SR number, which was
used to track the reported problem until it was resolved. Upon creation of the SR, information
about the customer was captured as well as the specific product complaint. Once initiated, the SR
was sent to a Cisco TAC engineer for problem diagnosis and resolution. The TAC engineer
would determine if the customer was entitled to a replacement product under the terms of Cisco's
Limited Warranty Program or SMARTnet service.

6. If the customer was entitled to a replacement product, TAC would
generate a Return Material Authorization (“RMA”) reference number, initiating the process to

deliver a replacement product to the customer. Under Cisco’s Warranty and SMARTnet Service
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 3 of 12

Programs, customers could be entitled to advance replacement, meaning that Cisco or one of its
service centers would ship a replacement product to the customer before the customer sent back
the faulty part, with the understanding that the faulty part would subsequently be returned to
Cisco upon receipt by the customer of the replacement part. Cisco notified customers who
received advance replacement that they must return the defective product.

7. Most Cisco warranty replacement products were shipped from Cisco’s
warehouse located in Roanoke, Texas, via commercial interstate carrier Federal Express
(“FedEx”).

THE SCHEME

8. Beginning in or about July 2016 and continuing until on in about January

2018, within the Eastern District of Pennsylvania and elsewhere, defendant

JEREL ANDRE WILLIAMS
with co-schemers known and unknown to the grand jury, devised and intended to devise a
scheme to defraud and to obtain money and property by means of false and fraudulent pretenses,

representations, and promises.

MANNER AND MEANS

It was part of the scheme that:

9. Defendant JEREL ANDRE WILLIAMS registered false domain names,
including the false domain name “mark@alphateamcomp.org.”

10. Defendant JEREL ANDRE WILLIAMS established new email addresses
using false identities, some of which were established using the false domain names, in order to
hide his true identity and mislead Cisco into believing that the email addresses were associated

with other persons who worked for false and non-existent companies.
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 4 of 12

11. Defendant JEREL ANDRE WILLIAMS obtained and ascertained serial
numbers for Cisco computer hardware that he did not own or possess.

12. Defendant JEREL ANDRE WILLIAMS, and a co-schemer known to the
grand jury working atthe direction of defendant WILLIAMS (hereinafter “Co-Schemer #1”),
contacted Cisco and initiated false warranty claims via telephone calls, emails, and online chats
by providing legitimate serial numbers for Cisco products that they did not own or possess, as
well as false names, false email addresses, false shipping addresses, and other false information,
and by falsely claiming that they and/or the false companies they claimed to work for were the
owners of the items in question and that the items were not working properly.

13. Defendant JEREL ANDRE WILLIAMS and Co-Schemer #1 provided the
customer service representatives for Cisco with descriptions of the supposed problems with the
items that they claimed were broken that defendant WILLIAMS knew would prevent the
customer service representatives from solving the problems through troubleshooting and would
necessarily require the replacement of the supposedly faulty items.

14. Defendant JEREL ANDRE WILLIAMS and Co-Schemer #1 provided
Cisco with addresses at which the fraudulently-obtained replacement merchandise could be
shipped, and caused Cisco to ship via FedEx the computer hardware from a warehouse in
Roanoke, Texas, to addresses where they were picked up by defendant WILLIAMS or Co-
Schemer #1.

15. Through the false submission of false warranty claims and the various
false statements, defendant JEREL ANDRE WILLIAMS and Co-Schemer #1 caused Cisco to
ship in interstate commerce via commercial interstate carrier at least approximately 157 warranty

replacement products, each with a retail value of between approximately $3,693 and $34,500, to
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 5 of 12

which they had no legitimate right, to addresses throughout the United States, including
addresses in Wynnewood, Pennsylvania, Cherry Hill, New Jersey, Wilmington, Delaware, Las
Vegas, Nevada, Henderson, Nevada, La Jolla, California, San Diego, California, Arlington,
Texas, Dallas, Texas, and Fort Worth, Texas.

16. Defendant JEREL ANDRE WILLIAMS and Co-Schemer #1 traveled to
the addresses to which they had the fraudulently-obtained Cisco replacement items shipped, in
order to pick up the fraudulently-obtained merchandise.

17. Defendant JEREL ANDRE WILLIAMS and Co-Schemer #1 promised
Cisco that they would send back the supposedly broken products, when in fact they never owned
the products in question and never shipped back any broken products.

18. Defendant JEREL ANDRE WILLIAMS sold the fraudulently-obta ined
Cisco computer hardware that he obtained during and in furtherance of this scheme to companies
that were in the business of purchasing and reselling computer hardware.

MAIL FRAUD

19. On or about each of the following dates, in the Eastern District of
Pennsylvania, District of New Jersey, District of Delaware, District of Nevada, Southern District
of California, and elsewhere, defendant

JEREL ANDRE WILLIAMS

alone and with one or more co-schemers known to the Grand Jury, for the purpose of executing
the scheme described above, and attempting to do so, knowingly caused to be delivered by mail

and commercial interstate carriers, according to the directions thereon, the following items:
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 6 of 12

 

 

 

 

 

 

 

 

 

 

COUNT | DATE FROM | TO DESCRIPTION OF ITEM
ONE December Roanoke, | San Diego, Cisco Model # WS-C3750X-48PF-S,
13, 2016 Texas California retail value of at least $9,660, shipped
via FedEx, tracking # 714903469172,
in response to Cisco SR # 681458216
TWO December Roanoke, | Wynnewood, | Cisco Model # WS-C3850-48P W-SZ,
20, 2016 Texas Pennsylvania | retail value of at least $8,700, shipped
via FedEx, tracking # 714903517947,
in response to Cisco SR # 681492168
THREE December Roanoke, | Wynnewood, | Cisco Model # WS-C3750X-48PF-S,
20, 2016 Texas Pennsylvania | retail value of at least $9,660, shipped
via FedEx, tracking # 714903523493,
in response to Cisco SR # 681496973
FOUR December Roanoke, | Wynnewood, | Cisco Model # WS-C2960X-48LPD-L,
22, 2016 Texas Pennsylvania | retail value of at least $4,197, shipped
via FedEx, tracking # 714903540875,
in response to Cisco SR # 681502880
FIVE April 14, Roanoke, | Cherry Hill, Cisco Model # WS-C3850-24S-E,
2017 Texas New Jersey retail value of at least $14,400, shipped
via FedEx, tracking # 786248901738,
in response to Cisco SR # 682157858
SIX April 18, Roanoke, | Wilmington, Cisco Model # WS-C3850-24S-S, retail
2017 Texas Delaware value of at least $12,000, shipped via
FedEx, tracking # 729953590440, in
response to Cisco SR # 682154784
SEVEN December Roanoke, | Las Vegas, Cisco Model # WS-C3650-48PS-E,
11, 2017 Texas Nevada retail value of at least $10,040, shipped
via FedEx, tracking # 409739873439,
in response to Cisco SR # 683596802
EIGHT January 5, Roanoke, | San Diego, Cisco Model # WS-C3850-12X48U-S,
2018 Texas California retail value of at least $9,366, shipped

 

 

 

 

via FedEx, tracking # 409739918688,
in response to Cisco SR # 683715027

 

All in violation of Title 18, United States Code, Section 1341.

 
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 7 of 12

COUNT NINE

THE GRAND JURY FURTHER CHARGES THAT:
L. Paragraphs | through 18 of Count One are incorporated here.
2. On or about January 15, 2018, in the Northern District of Texas, District

of Delaware, and elsewhere, defendant

JEREL ANDRE WILLIAMS

alone and with one or more co-schemers known to the grand jury, for the purpose of executing
the scheme described above, and attempting to do so, knowingly caused to be delivered by mail
and commercial interstate carriers, according to the directions thereon, one Cisco Model # WS-
C3850-24S-S, retail value of at least $12,240, shipped via FedEx, tracking # 789359031919,
from Columbus, Ohio to Wilmington, Delaware, in response to Cisco SR # 683774408, which
was submitted using the user ID “mark@alphateamcomp.org.”

All in violation of Title 18, United States Code, Sections 1341 and 3559(g).
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 8 of 12

COUNT TEN
THE GRAND JURY FURTHER CHARGES THAT:
On or about April 15, 2016, in Mansfield, Texas, in the Northern District of
Texas, and elsewhere, defendant

JEREL ANDRE WILLIAMS

willfully made and subscribed a United States income tax return, Form 1040, for the calendar
year 2015, which was verified by a written declaration and electronic personal identification
number attesting that it was made under the penalty of perjury and filed with the Director,
Internal Revenue Service Center, which defendant WILLIAMS did not believe to be true and
correct as to every material matter, in that the return reported gross receipts of approximately
$212,124, when, as defendant WILLIAMS then knew, he failed to report additional gross

receipts of approximately $284,741.

In violation of Title 26, United States Code, Section 7206(1).
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 9 of 12

COUNT ELEVEN
THE GRAND JURY FURTHER CHARGES THAT:
On or about April 15, 2017, in Mansfield, Texas, in the Northern District of
Texas, and elsewhere, defendant

JEREL ANDRE WILLIAMS

willfully made and subscribed a United States income tax return, Form 1040, for the calendar
year 2016, which was verified by a written declaration and electronic personal identification
number attesting that it was made under the penalty of perjury and filed with the Director,
Internal Revenue Service Center, which defendant WILLIAMS did not believe to be true and
correct as to every material matter, in that the return reported gross receipts of approximately
$188,358, when, as defendant WILLIAMS then knew, he failed to report additional gross

receipts of approximately $349,177.

In violation of Title 26, United States Code, Section 7206(1).
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20. Page 10 of 12

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
1. Asa result of the violations of Title 18, United States Code, Sections 1341
set forth in this Indictment, defendant
JEREL ANDRE WILLIAMS
shall forfeit to the United States of America any property constituting, or derived from, proceeds
obtained directly or indirectly from the commission of such offenses, including but not limited to

$344,690 in United States currency (money judgment).

2. If any of the property described above, asa result of any act or omission of
the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred to, sold to, or deposited with a third party;
é. has been placed beyond the jurisdiction of this Court;
d. has been substantially diminished in value; or
é. has been commingled with other property which cannot be divided

without difficulty;
it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c)
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

10
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 11 of 12

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and 28 U.S.C.

Section 2461.

A_ TRUE BILL:

 

BudBeokSorn— fr

WILLIAM M. McSWAIN
UNITED STATES ATTORNEY

 
Case 2:20-cr-00143-JMG Document5 Filed 10/14/20 Page 12 of 12

 

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

Criminal Division

 

THE UNITED STATES OF AMERICA

VS.

JEREL ANDRE WILLIAMS

 

INDICTMENT

Counts
18 U.S.C. § 1341 (mail fraud — 8 counts)
18 U.S.C. §§ 1341, 3559(g) (mail fraud — 1 count)
26 U.S.C. § 7206(1) (filing a false tax return — 2 counts)

Notice of forfeiture

 

Filed in open court this AT day,
of_Cemege  — AD.20_ Zo

 

Clerk

 

Bail, $__

 
